Exhibit 10.1
 
PROMISSORY NOTE


US $96,499
September __, 2011

 
NOW THEREFORE FOR VALUE RECEIVED, the undersigned, Savoy Energy Corporation, a
Nevada corporation (the "Maker"), hereby promises to pay to the order of Arthur
Bertagnolli, an individual (the "Payee"), the principal sum of Ninety-Six
Thousand Four Hundred Ninety-Nine Dollars ($96,499), in lawful money of the
United States of America, which shall be legal tender, bearing interest and
payable as provided herein. This Promissory Note (this "Note" or "Promissory
Note") has an effective date of ________________ (the “Effective Date”).  This
Note is entered into to evidence amounts owed to Payee by the Maker in
connection with unpaid and accrued salary.
 
1. Interest on this Note shall accrue at a rate of eight percent (8%) per
annum.  All past-due principal and interest (which failure to pay such amounts
shall be defined herein as an "Event of Default") shall bear interest at the
rate of fifteen percent (15%) per annum until paid in full. All computations of
interest shall be made on the basis of a 360-day year for actual days
elapsed.  Such interest shall accrue and be paid upon the Maturity Date of the
Loan.
 
2. This Note is payable on demand, which date of demand shall constitute the
"Maturity Date".
 
3. This Note may be prepaid in whole or in part, at any time and from time to
time, without premium or penalty.


4. If any payment of principal or interest on this Note shall become due on a
Saturday, Sunday or any other day on which national banks are not open for
business, such payment shall be made on the next succeeding business day.


5. This Note shall be binding upon and inure to the benefit of the Payee named
herein and Payee's respective successors and assigns. Each holder of this Note,
by accepting the same, agrees to and shall be bound by all of the provisions of
this Note.


6. No provision of this Note shall alter or impair the obligation of Maker to
pay the principal of and interest on this Note at the times, places and rates,
and in the coin or currency, herein prescribed.


7. The Maker will do or cause to be done all things reasonably necessary to
preserve and keep in full force and effect its corporate existence, rights and
franchises and comply with all laws applicable to the Maker, except where
the failure to comply could not reasonably be expected to have a material
adverse effect on the Maker.


8. Notwithstanding anything to the contrary in this Note or any other agreement
entered into in connection herewith, whether now existing or hereafter arising
and whether written or oral, it is agreed that the aggregate of all interest and
any other charges constituting interest, or adjudicated as constituting
interest, and contracted for, chargeable or receivable under this Note or
otherwise in connection with this loan transaction, shall under no circumstances
exceed the Maximum Rate.


 
 

--------------------------------------------------------------------------------

 
9. The Maker represents and warrants to Payee as follows:


(a) The execution and delivery by the Maker of this Note (i) are within the
Maker’s corporate power and authority, and (ii) have been duly authorized by all
necessary corporate action.


(b) This Note is a legally binding obligation of the Maker, enforceable against
the Maker in accordance with the terms hereof, except to the extent that (i)
such enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights, and (ii) the availability of the remedy of specific
performance or injunctive or other equitable relief is subject to the discretion
of the court before which any proceeding therefore may be brought.
 
10. If an Event of Default (as defined herein or below) occurs (unless all
Events of Default have been cured or waived by Payee), Payee may, by written
notice to the Maker, declare the principal amount then outstanding of, and the
accrued interest and all other amounts payable on, this Note to be immediately
due and payable.  The following events and/or any other Events of Default
defined elsewhere in this Note are “Events of Default” under this Note:
 
(a) the Maker shall fail to pay, when and as due, the principal or interest
payable hereunder (if any) within fifteen (15) days from the due date of such
payment; or
 
(b) the Maker shall have breached in any material respect any covenant in this
Note, and, with respect to breaches capable of being cured, such breach shall
not have been cured within thirty (30) days following the occurrence of such
breach; or
 
(c) the Maker shall: (i) become insolvent or take any action which constitutes
its admission of inability to pay its debts as they mature; (ii) make an
assignment for the benefit of creditors, file a petition in bankruptcy, petition
or apply to any tribunal for the appointment of a custodian, receiver or a
trustee for it or a substantial portion of its assets; (iii) commence any
proceeding under any bankruptcy, reorganization, arrangement, readjustment of
debt, dissolution or liquidation or statute of any jurisdiction, whether now or
hereafter in effect; (iv) have filed against it any such petition or application
in which an order for relief is entered or which remains undismissed for a
period of ninety (90) days or more; (v) indicate its consent to, approval of or
acquiescence in any such petition, application, proceeding or order for relief
or the appointment of a custodian, receiver or trustee for it or a substantial
portion of its assets; or (vi) suffer any such custodianship, receivership or
trusteeship to continue undischarged for a period of ninety (90) days or more;
or
 
 
 

--------------------------------------------------------------------------------

 
 
(d) the Maker shall take any action authorizing, or in furtherance of, any of
the foregoing.
 
11. In case any one or more Events of Default shall occur and be continuing,
Payee may proceed to protect and enforce its rights by an action at law, suit in
equity or other appropriate proceeding, whether for the specific performance of
any agreement contained herein or for an injunction against a violation of any
of the terms hereof, or in aid of the exercise of any power granted hereby or
thereby or by law or otherwise.  In case of a default in the payment of any
principal of or premium, if any, or interest on this Note, the Maker will pay to
Payee such further amount as shall be sufficient to cover the reasonable cost
and expenses of collection, including, without limitation, reasonable attorneys’
fees, expenses and disbursements.  No course of dealing and no delay on the part
of Payee in exercising any right, power or remedy shall operate as a waiver
thereof or otherwise prejudice Payee’s rights, powers or remedies.  No right,
power or remedy conferred by this Note upon Payee shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise.
 
12. If from any circumstance any holder of this Note shall ever receive interest
or any other charges constituting interest, or adjudicated as constituting
interest, the amount, if any, which would exceed the Maximum Rate shall be
applied to the reduction of the principal amount owing on this Note, and not to
the payment of interest; or if such excessive interest exceeds the unpaid
balance of principal hereof, the amount of such excessive interest that exceeds
the unpaid balance of principal hereof shall be refunded to Maker. In
determining whether or not the interest paid or payable exceeds the Maximum
Rate, to the extent permitted by applicable law (i) any non-principal payment
shall be characterized as an expense, fee or premium rather than as interest;
and (ii) all interest at any time contracted for, charged, received or preserved
in connection herewith shall be amortized, prorated, allocated and spread in
equal parts during the period of the full stated term of this Note. The term
"Maximum Rate" shall mean the maximum rate of interest allowed by applicable
federal or state law.


13. Except as provided herein, Maker and any sureties, guarantors and endorsers
of this Note (if any) jointly and severally waive demand, presentment, notice of
nonpayment or dishonor, notice of intent to accelerate, notice of acceleration,
diligence in collecting, grace, notice and protest, and consent to all
extensions without notice for any period or periods of time and partial
payments, before or after maturity, without prejudice to the holder. The holder
shall similarly have the right to deal in anyway, at anytime, with one or more
of the foregoing parties without notice to any other party, and to grant any
such party any extensions of time for payment of any of said indebtedness, or to
grant any other indulgences or forbearance whatsoever, without notice to any
other party and without in any way affecting the personal liability of any party
hereunder. If any efforts are made to collect or enforce this Note or any
installment due hereunder, the undersigned agrees to pay all collection costs
and fees, including reasonable attorney's fees.


 
 

--------------------------------------------------------------------------------

 
14. This Note may be executed in several counterparts, each of which is an
original.  It shall not be necessary in making proof of this Note or any
counterpart hereof to produce or account for any of the other counterparts.  A
copy of this Note signed by one Party and faxed or scanned and emailed to
another Party (as a PDF or similar image file) shall be deemed to have been
executed and delivered by the signing Party as though an original.  A photocopy
or PDF of this Note shall be effective as an original for all purposes.


15. It is the intention of the parties hereto that the terms and provisions of
this Note are to be construed in accordance with and governed by the laws of the
State of Texas, except as such laws may be preempted by any federal law
controlling the rate of interest which may be charged on account of this
Note.  The parties hereby consent and agree that, in any actions predicated upon
this Note, venue is properly laid in Texas and that the Circuit Court in and for
Harris Country, Texas, shall have full subject matter and personal jurisdiction
over the parties to determine all issues arising out of or in connection with
the execution and enforcement of this Note.


16. The term “Maker” as used herein in every instance shall include the Maker’s
successors, legal representatives and assigns, including all subsequent
grantees, either voluntarily by act of the Maker or involuntarily by operation
of law and shall denote the singular and/or plural and the masculine and/or
feminine and natural and/or artificial persons, whenever and wherever the
contexts so requires or properly applies.  The term “Payee” as used herein in
every instance shall include the Payee’s successors, legal representatives and
assigns, as well as all subsequent assignees, endorsees and Payees of this Note,
either voluntarily by act of the parties or involuntarily by operation of
law.  Captions and paragraph headings in this Note are for convenience only and
shall not affect its interpretation.  If and whenever this Note shall be
assigned and transferred, or negotiated, including transfers to substitute or
successor trustees (all of which transfers and assignments shall not require the
consent of Maker), the Payee hereof shall be deemed the “Payee” for all purposes
under this Note.


17. Anything else in this Note to the contrary notwithstanding, in any action
arising out of this Agreement, the prevailing party shall be entitled to collect
from the non-prevailing party all of its attorneys’ fees.  For the purposes of
this Note, the party who receives or is awarded a substantial portion of the
damages or claims sought in any proceeding shall be deemed the “prevailing”
party and attorneys’ fees shall mean the reasonable fees charged by an attorney
or a law firm for legal services and the services of any legal assistants, and
costs of litigation, including, but not limited to, fees and costs at trial and
appellate levels.


18. In the event any one or more of the provisions contained in this Note shall
for any reason be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision hereof, and this Note shall be construed as if such invalid, illegal
or unenforceable provision had never been contained herein.


 
 

--------------------------------------------------------------------------------

 
19. No modification, amendment, addition to, or termination of this Note, nor
waiver of any of its provisions, shall be valid or enforceable unless in writing
and signed by all the parties hereto.


20. The Note constitutes the entire agreement of the parties regarding the
matters contemplated herein, or related thereto, and supersedes all prior and
contemporaneous agreements, and understandings of the parties in connection
therewith.


21. This Note and the repayment of this Note shall be unsecured by Maker and
Payee shall have no rights to any collateral or security interests in connection
herewith or the payment of this Note.


IN WITNESS WHEREOF, Maker has duly executed this Promissory Note as of the day
and year first above written, with an Effective Date as provided above.


“Payee”
“Maker”
   
/s/ Arthur Bertagnolli
Savoy Energy Corporation
Arthur Bertagnolli
 (A Nevada Corporation)
     
By: /s/ Arthur Bertagnolli
 
Its: President
 
Printed Name: Arthur Bertagnolli





 
 
 
 
 

--------------------------------------------------------------------------------

 